ORDER
UPON motion of the plaintiff, filed herein on 26 July 1985, stating that plaintiff and defendants have reached a compromise settlement of their differences, subject to approval by the North Carolina Industrial Commission, this cause is remanded to the North Carolina Court of Appeals for the entry of an order further remanding the case to the North Carolina Industrial Commission for consideration of a compromise settlement agreement to be submitted to the North Carolina Industrial Commission by the parties hereto for its consideration and approval.
It is further ordered that the plaintiff s motion for permission to withdraw appeal is hereby allowed.
By order of the Court in conference, this 13th day of August 1985.
Frye, J.
For the Court